Title: To Benjamin Franklin from Giacomo Francisco Crocco, [25 November 1783]
From: Crocco, Giacomo Francisco
To: Franklin, Benjamin


          
            Sir,
            [November 25, 1783]
          
          On the 15th. July last I had the honor to acquaint your Excellency of my arrival in Europe and that I was appointed by his Majesty the Emperor of Marroco Bearer of the Answer to the Congress Sovereign of the Thirteen United States of North America and that according to my Instructions I was to meet at Paris the Ambassador that would be appointed by the Congress to Sign at the Court of Marroco the Treaty of Peace and Commerce agreable to the proposals made to his Imperial Majesty by Robert Montgomery Esqr. per his Letter dated at Alicant the 4th. January 1783. Since I have been at the Court of Madrid where I had some Commissions from the Emperor and to see the Execution of them I came to this Place from whence I intend to embark in three or four Months for Barbary, unless that in the mean while I should receive an Answer from your Excellency with orders that Richard Harrison Esqr. should give me for my traveling Charge fifteen hundred hard Dollars, although the Courts of Europe are accustom’d to allow the ministers of My Master at the rate of ten Pounds Sterling per day while they are in Europe to defray their Expences, besides Presents for their good Offices on those important Affairs. His Imperial Majesty was graciously pleased at my Sollicitation to agree at the Request of the Congress to grant them a Treaty of Peace (which other Powers in Europe could not obtain but after many Years) and my return without the full Execution of his Commands I apprehend with just Motif may forever indispose him against the United Provinces.
          I remain most truly, Sir, Your most obedient & humble Servant.
          
            (signed) Giacomo Franco. Crocco
            Copy of a Letter from Giacomo Franco Crocco to B. Franklin Esqr. dated Caidiz 25th. November 1783.—
          
        